ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 27, 1971 (247 So.2d 508) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 5, 1972 (261 So.2d 504), and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to remand to the trial court for entry of an order not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 26, 1971 is withdrawn, the judgment of this court filed April 27, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida herewith made the opinion and judgment of this court, the judgment of the circuit court appealed from herein is reversed and the cause is remanded for entry of an order not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16b, F.A.R. 32 F.S.A.).